                                         Case 4:15-cv-03504-YGR Document 535 Filed 05/27/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CHRISTOPHER CORCORAN, ET AL.,
                                   7                                                        Case No. 4:15-CV-3504-YGR
                                                        Plaintiffs,
                                   8
                                                  v.                                        PRETRIAL ORDER NO. 5 RE: TRIAL
                                   9                                                        LOGISTICS
                                         CVS PHARMACY, INC.,
                                  10
                                                        Defendant.
                                  11

                                  12          TO ALL PARTIES AND COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          On May 26, 2021, the Court conducted a pre-trial conference focused primarily on

                                  14   logistics. The Court confirms herein, and where necessary, modifies prior orders given the current

                                  15   state of COVID-19 protocols at the courthouse where the jury trial is scheduled to begin on June

                                  16   7, 2021.

                                  17          1. Trial Schedule

                                  18          Trial days shall include Monday through Friday with the anticipation that the evidentiary

                                  19   proceedings should conclude on June 22 or 23, 2021. Court breaks are extended from 15 minutes

                                  20   to 20 minutes given the limits on access to bathroom facilities.

                                  21          The Court confirms that parties may have ten persons in the courtroom during trial.

                                  22   (Pretrial Order No. 3.) During jury selection, the Court can accommodate five (5) persons, rather

                                  23   than the three (3) previously ordered. (Pretrial Order No. 4.)

                                  24          2. Jury Selection

                                  25          The Court anticipates providing completed questionnaires from the prospective jurors to

                                  26   the parties on May 27, 2021. The parties shall meet and confer in an attempt to stipulate to those

                                  27   that may be excused and shall provide the Court with their perspectives via e-mail by 9:00 a.m. on

                                  28   Tuesday, June 1, 2021. The parties are reminded that ultimately, it is the Court’s decision to
                                         Case 4:15-cv-03504-YGR Document 535 Filed 05/27/21 Page 2 of 4




                                   1   excuse with respect to hardship.

                                   2          In accordance with Model Rule of Professional Conduct 3.5(b) and Formal Opinion for

                                   3   466, the parties “may review a juror’s or potential juror’s Internet presence, which may include

                                   4   postings by the juror or potential juror in advance of and during the trial, but . . . may not

                                   5   communicate directly or through another with a juror or potential juror.” A party “may not, either

                                   6   personally or through another, send an access request to a juror’s electronic social media. An

                                   7   access request is a communication to a juror asking the juror for information that the juror has not

                                   8   made public and that would not be the type of ex parte communication prohibited by Model Rule

                                   9   3.5(b).” Further, to the extent that a party asks any follow-up questions to a prospective juror

                                  10   during voir dire regarding information obtained from the review, the party shall disclose the

                                  11   review to the juror.

                                  12          The Court will do a physical walk-through with the parties on Friday, June 4, 2021, at
Northern District of California
 United States District Court




                                  13   9:00 a.m. The parties shall meet at the jury orientation room on the fourth floor of the Oakland

                                  14   courthouse.

                                  15          3. Trial Exhibits

                                  16          The parties are excused from delivering hard copies of the Court’s exhibit set on Friday,

                                  17   May 28, 2021. They shall coordinate with chambers to deliver the same during the week of June

                                  18   1, 2021. Courtesy copies of the exhibits on flash drives shall also be provided. Official admitted

                                  19   exhibits shall be delivered on a rolling basis to the Courtroom Deputy as the exhibits are admitted.

                                  20          The parties shall send to the Court color copies of the expert disclosures previously

                                  21   referenced with the bubbles/annotations showing and in color.

                                  22          4.     Witnesses

                                  23          The parties shall meet and confer with respect to any witnesses who may be requesting to

                                  24   appear remotely via Zoom platform given the COVID-19 pandemic. If a witness will be

                                  25   appearing remotely, the following shall apply:

                                  26                    i. Each party shall ensure that all trial participants have requisite hardware,

                                  27                       software, and Internet resources, and sufficient training to participate

                                  28                       seamlessly at trial, including ensuring that all participants are online and know
                                                                                          2
                                         Case 4:15-cv-03504-YGR Document 535 Filed 05/27/21 Page 3 of 4




                                   1                      how to connect so that the trial may commence at 8:30 a.m. each trial day.

                                   2                      Each party shall also make available and display for use when needed all

                                   3                      documents to be used as exhibits at trial. Hard copies of exhibits shall be sent

                                   4                      in advance to the witness with the instruction that the package shall not be

                                   5                      opened prior to the witness’s testimony.

                                   6                  ii. Hardware Requirements and Recommendations. In order to conduct the trial

                                   7                      on the Zoom platform, each participant must have, at a minimum, the following

                                   8                      resources:

                                   9                          1. An internet connection – broadband wired or wireless (3G or 4G/LTE)

                                  10                          2. Speakers or headphones and a microphone – built-in or USB plug-in or

                                  11                              wireless Bluetooth

                                  12                          3. A webcam or HD webcam – built-in or USB plug-in or a HD cam or
Northern District of California
 United States District Court




                                  13                              HD camcorder with video capture card

                                  14                          4. See https://support.zoom.us/hc/en-us/articles/201362023-System-

                                  15                              requirements-for-Windows-macOS-and-Linux for a discussion of

                                  16                              system requirements for various computer systems. Each party shall be

                                  17                              responsible for ensuring that each witness that party intends to call shall

                                  18                              meet such specifications, at that party’s expense.

                                  19                 iii. Security. The Court will use its standard security protocols during the trial.

                                  20          The parties shall meet and confer with respect to the ordering of witnesses, especially for

                                  21   those who are traveling, and on the topic of whether “unavailability” (for purposes of analyzing

                                  22   whether deposition testimony will be allowed) is, at this point, stipulated.

                                  23          With respect to the parties’ continuing inability to resolve objections to deposition

                                  24   designations beyond those previously submitted to the Court, they will each be required to present

                                  25   the testimony in a question/answer mode during their trial presentation and the Court will rule on

                                  26   objections in the same manner as it would have had the testimony been presented live. Video

                                  27   presentation will not be allowed if the Court is making evidentiary rulings. Alternatively, the

                                  28   parties may stipulate to hire a retired judge to resolve the designation disputes as long as such
                                                                                         3
                                          Case 4:15-cv-03504-YGR Document 535 Filed 05/27/21 Page 4 of 4




                                   1   stipulation is without any right to appeal to the district court.

                                   2           5. Trial Conference

                                   3           The next pretrial conference shall occur at 9:00 a.m. on Wednesday, June 2, 2021, via the

                                   4   Zoom platform. The parties shall meet and confer with respect to an agenda and submit it to the

                                   5   Court no later than 2:00 p.m. the prior day.

                                   6           The parties are reminded to review this Court’s prior orders which addressed some of the

                                   7   topics discussed during this conference, such as the punitive damages phase, if any.

                                   8       IT IS SO ORDERED.

                                   9   Dated: May 27, 2021

                                  10                                                     ______________________________________
                                                                                               YVONNE GONZALEZ ROGERS
                                  11                                                      UNITED STATES DISTRICT COURT JUDGE
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           4
